The petitioner, Jack Slayden, filed his petition in this court on January 3, 1916, wherein it averred that he is illegally restrained of his liberty and imprisoned by the sheriff of Choctaw county; that he is held in custody by virtue of a certain commitment issued by an examining magistrate upon a preliminary examination held upon a complaint wherein he, petitioner, is charged with the murder of one Moroney. It is further averred that the proof is not evident, nor the presumption great, that he is guilty of said crime, and praying that he be admitted to bail.
In support of the application for bail is the record of the proceedings had before the district court on a similar application, and this also supplemented by affidavits. Upon a consideration of the proof and the arguments, we conclude that petitioner has not met the burden placed upon him by law, and therefore he is not entitled to be let to bail as prayed.
An order to that effect was duly entered at the time. Bail was denied, and the petition is dismissed.